REASONS FOR ALLOWANCE
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:  Applicant’s terminal disclaimer filed 8 April 2022 overcomes the previously applied double patenting rejections.
As per independent claims 21, 29, and 37, the prior art fails to teach the method, device, or system as recited, and in particular comprising the control steps of detecting whether an attempt to close a refrigerator door has failed based on a signals indicative of movement of the door, and generating a notification in response to determining that the attempt to close the door failed. This distinguishes over the common refrigerator door open/closed sensor in that such a sensor simply detects whether a door is open or closed, not whether an attempt has been made based on a sensed movement and generating a notification in response to determining that the attempt to close the door failed. See prosecution history of parent cases for further analysis with regard to the prior art (and particularly the Reasons for Allowance mailed 28 March 2018 for case 15/147,588 which discusses the closest prior art (Park et al. in view of Ryu et al.) that was applied in that case.
In particular, in that case, Applicant successfully argued:

While Park and/or Ryu may teach monitoring a door to a refrigerator, neither teaches detecting failed attempts at closing the door. Instead, Ryu teaches sounding an alarm if the refrigerator door remains open for too long and Park teaches operating a camera when the refrigerator door is at a specific angle that permits photographing without an obstructed view. Furthermore, one skilled in the art would have no reason based on the teaches of Park and/or Ryu to detect "that a door of a refrigeration device is moving from an open state toward a closed state" and detect "a failed attempt at closing the door in response to ceased movement of the door before the door reaches the closed state.”


  While the claim language of the present case is slightly different (“detecting… signals indicative of movement of the door” in the present case instead of “detecting… door… moving from an open state to a closed state” in case 15/147,588), the basic argument remains the same.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763